Exhibit 10.1

BACKSTOP AGREEMENT

This BACKSTOP AGREEMENT (this “Agreement”) is dated as of October 17, 2014, and
is made and entered into by and between Aleris Corporation, a Delaware
corporation (“Parent”), and Signature Group Holdings, Inc., a Delaware
corporation (“Holdings”). Each of Parent and Holdings is sometimes referred to
herein as a “Party” and collectively as the “Parties”.

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Agreement, Parent, Aleris
Holding Canada Limited, a corporation organized under the laws of Canada, Aleris
Aluminum Netherlands B.V., a limited liability company organized under the laws
of the Netherlands, Aleris Deutschland Holding GmbH, a limited liability company
organized under the laws of Germany, Dutch Aluminum C.V., a limited partnership
organized under the laws of the Netherlands, Aleris Deutschland Vier GmbH Co KG,
a limited partnership organized under the laws of Germany, SGH Acquisition
Holdco, Inc., a Delaware corporation, Evergreen Holding Germany GmbH, a limited
liability company organized under the laws of Germany and Holdings have entered
into a Purchase and Sale Agreement (the “Purchase and Sale Agreement”) in
connection with the purchase by certain Affiliates of Holdings of Parent’s
aluminum recycling business (the “Transaction”);

WHEREAS, to fund a portion of the cash purchase price to be paid by an affiliate
of Holdings pursuant to the Purchase and Sale Agreement, Holdings intends to
commence an offering (the “Equity Offering”) of its common stock, par value
$0.001 per share (“Common Stock”);

WHEREAS, to fund a portion of the cash purchase price to be paid by an affiliate
of Holdings pursuant to the Purchase and Sale Agreement, Holdings intends to
distribute certain rights (the “Rights”) to each holder of record of its Common
Stock (such distribution, the “Rights Offering”), which Rights will entitle the
holder thereof to purchase, at the election of such holder, Common Stock of
Holdings;

WHEREAS, in order to facilitate the Transaction, in the event the Equity
Offering and Rights Offering do not collectively generate at least $125,000,000
in net proceeds to Holdings to fund a portion of the cash purchase price to be
paid by an affiliate of Holdings pursuant to the Purchase and Sale Agreement,
Parent has agreed to purchase up to thirty thousand (30,000) shares of Series B
Non-Participating Preferred Stock of Holdings at one thousand dollars
($1,000.00) per share (the “Liquidation Value”), on the terms and conditions set
forth herein; and

WHEREAS, in order to facilitate the Transaction, in the event the Equity
Offering and Rights Offering do not collectively generate at least $125,000,000
in net proceeds to Holdings to fund a portion of the cash purchase price to be
paid by an affiliate of Holdings pursuant to the Purchase and Sale Agreement,
concurrently with the execution of this Agreement, Holdings and Chatham Asset
Management LLC and Zell Credit Opportunities Master Fund L.P. (collectively,

1

--------------------------------------------------------------------------------

“Commitment Letter Parties”) have entered into a Commitment Letter (the
“Commitment  Letter”) pursuant to which the Commitment Letter Parties have
agreed to purchase (i) up to $45,000,000 of shares of common stock of Holdings
and (ii) up to $50,000,000 of two-year increasing rate secured notes.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto agree as follows:

1.Purchase of Preferred Stock. Upon the terms and subject to the conditions
hereof, Parent shall purchase, and Holdings shall issue and sell to Parent, for
an amount in cash equal to the Purchase Price, a number of shares of Series B
Non-Participating Preferred Stock issued pursuant to the Certificate of
Designation (“Series B Preferred Stock”) equal to the Purchase Price divided by
the Liquidation Value (such number of shares, the “Series B Amount”).

“Adjustment Amount” shall mean an amount equal to the Equity Raise Amount plus
the Subscribed For Amount; provided, however, in no event shall the Adjustment
Amount exceed $45,000,000.00.

“Equity Raise Amount” shall mean an amount equal to the number of shares of
Common Stock sold in the Equity Offering multiplied by the net proceeds to
Holdings per share of Common Stock in the Equity Offering.

“Purchase Price” shall mean an amount equal to the Unsubscribed Amount
multiplied by a fraction, the numerator of which is $30,000,000.00 and the
denominator of which is the Total Backstopped Amount.

“Subscribed For Amount” shall mean an amount equal to the number of shares of
Common Stock purchased by holders of Rights in the Rights Offering multiplied by
the net subscription price per share in the Rights Offering.

“Total Backstopped Amount” shall mean an amount equal to $125,000,000.00 minus
the Adjustment Amount.

“Unsubscribed Amount” shall mean an amount equal to $125,000,000.00 minus the
Equity Raise Amount minus the Subscribed For Amount.

2.Conditions to the Obligations of the Parties.

(a)The obligation of Parent to consummate the transactions contemplated

hereby shall be subject to the satisfaction on or prior to the Closing Date of
each of the following conditions (which may be waived in whole or in part by
Parent in its sole discretion):

(i)Purchase Notice. At least two Business Days prior to the Closing Date, Parent
shall have received a notice from Holdings certifying the number of shares of
Series B Preferred Stock to be purchased hereunder and the aggregate Purchase
Price therefor.

2

--------------------------------------------------------------------------------

(ii)Representations and Warranties. The representations and warranties of
Holdings contained in this Agreement shall be true and correct in all material
respects.

(iii)Purchase and Sale Agreement. The Purchase and Sale Agreement shall not have
been terminated.

(iv)No Legal Impediment to Issuance. No statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority, and no judgment, injunction, decree or
order of any federal, state or foreign court shall have been issued that
prohibits the issuance of the Series B Preferred Stock to Parent or the
consummation of the other transactions contemplated by this Agreement.

(v)Filing of Certificate of Designation. The Certificate of Designation (as
defined below) shall have been accepted for filing by the Secretary of State of
the State of Delaware and shall become effective as of the Closing.

(vi)Transaction. Holdings shall have consummated, or shall concurrently
consummate, the Transaction.

(vii)Commitment Letter. The Commitment Letter shall be in full force and effect
and the parties thereto shall consummate the transactions contemplated thereby
concurrently with the consummation of the Closing.

(viii)Consummation of Equity Offering and Rights Offering. Each of the Equity
Offering and the Rights Offering shall have been consummated or concluded (for
the avoidance of doubt, the Rights Offering shall conclude upon the expiration
of the Rights).

(b)The obligation of Holdings to consummate the transactions contemplated hereby
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions (which may be waived in whole or in part by Holdings in
its sole discretion):

(i)No Legal Impediment to Issuance. No statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority, and no judgment, injunction, decree or
order of any federal, state or foreign court shall have been issued that
prohibits the issuance of the Series B Preferred Stock to Parent or the
consummation of the other transactions contemplated by this Agreement.

(ii)Purchase and Sale Agreement. The Purchase and Sale Agreement shall not have
been terminated.

(iii)Representations and Warranties. The representations and warranties of
Parent contained in this Agreement shall be true and correct in all material
respects.

3

--------------------------------------------------------------------------------

3.Closing. The closing of the purchase of Series B Preferred Stock and the other
transactions contemplated by this Agreement (the “Closing”) shall take place
simultaneously with the closing of the transactions contemplated by the Purchase
and Sale Agreement, at the offices of Crowell & Moring LLP, 590 Madison Avenue,
20th Floor, New York, New York 10021, or on such other date or at such other
place as the Parties mutually agree in writing (the date on which the Closing
occurs, the “Closing Date”); provided, however, that all of the conditions set
forth in Section 2 shall have been satisfied or waived in accordance herewith.
At the Closing, Parent shall deliver to Holdings the Purchase Price by wire
transfer of immediately available funds to an account or accounts designated in
writing by Holdings at least two (2) Business Days prior to the Closing Date,
and Holdings shall deliver to Parent a certificate in the name of Parent
representing a number of shares of Series B Preferred Stock equal to the Series
B Amount.

4.Representations and Warranties of Parent.

(a)Authority; Execution and Delivery; Enforceability. Parent has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby, including the purchase of the Series B Preferred Stock.
This Agreement has been duly authorized, executed and delivered by Parent, and
no additional corporate proceedings on the part of Parent or its shareholders
and Affiliates are necessary or appropriate to approve or authorize this
Agreement, the performance of its obligations hereunder, or to consummate the
transactions contemplated hereby, including the purchase of the Series B
Preferred Stock. This Agreement, assuming that this Agreement has been duly and
validly authorized, executed and delivered by Holdings, constitutes a valid and
binding agreement of Parent, enforceable against Parent in accordance with its
terms, except as limited by Laws affecting the enforcement of creditors’ rights
generally, by general equitable principles or by the discretion of any
Governmental Authority before which any Action seeking enforcement may be
brought (regardless of whether enforcement is sought in a proceeding at law or
in equity).

(b)Investment Intent. The shares of Series B Preferred Stock to be acquired by
Parent in connection with the transactions contemplated by this Agreement are
being or will be acquired for Parent’s own account, for investment and not with
a view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act, or applicable state securities
laws. Parent has no agreement or arrangement, formal or informal, with any
Person to sell or transfer all or any part of Series B Preferred Stock; and, as
of the date hereof, Parent has no plans to enter into any such agreement or
arrangement.

4

--------------------------------------------------------------------------------

(c)No Registration. Parent is aware that (i) the Series B Preferred Stock
constitutes “restricted securities” as that term is defined in Rule 144 of the
general rules and regulations under the Securities Act; (ii) Holdings has no
obligation or intention to register the Series B Preferred Stock; and (iii)
Parent may be required to bear the substantial economic risks of the Series B
Preferred Stock indefinitely because none of the shares included in the Series B
Preferred Stock may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available. Parent has adequate
means of providing for its current financial needs and foreseeable contingencies
and has no need for liquidity of the investment in the Series B Preferred Stock.

(d)Accredited Investor. Parent is an “accredited investor” as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act, and is
able to bear the economic risk of the acquisition of the Series B Preferred
Stock pursuant to the terms of this Agreement, including a complete loss of
Parent’s investment in the Series B Preferred Stock.

(e)Information and Sophistication. Parent is familiar with the business and
financial condition and operations of Holdings, all as generally described in
Holdings’ filings with the Securities and Exchange Commission. Parent has such
knowledge and experience in financial, tax and business matters and, in
particular, investments in securities so as to enable Parent to evaluate the
merits and risks of the Series B Preferred Stock and to make an informed
decision with respect thereto.

(f)Legends. Parent understands that each certificate representing the Series B
Preferred Stock may be endorsed with the following legends:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND ARE “RESTRICTED
SECURITIES” AS DEFINED IN RULE 144 PROMULGATED UNDER THE ACT. THE SECURITIES MAY
NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT (I) IN
CONJUNCTION WITH AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE
ACT, (II) IN COMPLIANCE WITH RULE 144 OR (III) WITH AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER AS TO THE AVAILABILITY OF ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE ACT.

and any other legends required by applicable Laws, including state securities
Laws.

(g)No General Solicitation. Parent acknowledges that neither Holdings nor any
other person offered to sell the Series B Preferred Stock to Parent by means of
any form of general solicitation or advertising, including but not limited to:
(A) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

5

--------------------------------------------------------------------------------

(h)Arm’s Length. Parent acknowledges and agrees that Holdings is acting solely
in the capacity of an arm’s length contractual counterparty to Parent with
respect to the transactions contemplated hereby (including in connection with
determining the terms of the Rights Offering and the Equity Offering) and not as
a financial advisor or a fiduciary to or an agent of, Parent. Additionally,
without derogating from or limiting the representations and warranties of
Holdings, Parent is not relying on Holdings for any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. Parent acknowledges that
it has consulted its own advisors concerning such matters and is responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby.

5.Representations and Warranties of Holdings.

Due Organization and Corporate Power. Holdings is a corporation duly

(a)organized, validly existing and in good standing under the laws of the State
of Delaware. Holdings has all requisite corporate power and authority and all
material licenses, permits and authorizations necessary to own and operate its
properties, to carry on its business as presently conducted.

(b)Authority; Execution and Delivery; Enforceability. Holdings has all requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby, including the issuance of the Series B Preferred Stock.
This Agreement has been duly authorized, executed and delivered by Holdings, and
no additional corporate proceedings on the part of Holdings or its shareholders
and Affiliates are necessary or appropriate to approve or authorize this
Agreement, the performance of its obligations hereunder, or to consummate the
transactions contemplated hereby, including the issuance of the Series B
Preferred Stock. This Agreement, assuming that this Agreement has been duly and
validly authorized, executed and delivered by Parent, constitutes a valid and
binding agreement of Holdings, enforceable against Holdings in accordance with
its terms, except as limited by Laws affecting the enforcement of creditors’
rights generally, by general equitable principles or by the discretion of any
Governmental Authority before which any Action seeking enforcement may be
brought (regardless of whether enforcement is sought in a proceeding at law or
in equity).

(c)No Breach. The execution, delivery and performance of this Agreement by
Holdings and the consummation of the transactions contemplated hereby, including
the issuance of the Series B Preferred Stock, will not conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, any material indenture, mortgage, deed of trust, loan agreement
or other material agreement or instrument to which Holdings is or will be a
party on the Closing Date or by which Holdings is or will be bound on the
Closing Date, nor will such actions result in any violation of the provisions of
the certificate of incorporation or bylaws of Holdings or any material statute
or any order, rule or regulation of any court or governmental agency or body
having jurisdiction over Holdings or any of its properties or assets; and except
for such consents, approvals, authorizations, registrations or qualifications as
may be required under applicable state securities laws in connection with the
Equity Offering and the Rights Offering, no material consent, approval,
authorization or order of, or filing or registration

6

--------------------------------------------------------------------------------

with, any such court or governmental agency or body is required for the
execution, delivery and performance of this Agreement by Holdings and the
consummation of the transactions contemplated hereby.

(d)Capitalization. As of the Closing and immediately thereafter, the authorized
capital stock of Holdings will consist of 66,500,000 shares of Common Stock and
10,000,000 shares of preferred stock, 665,000 of which have been designated
Series A Junior Participating Preferred Stock and at least 100,000 of which will
have been designated Series B Preferred Stock.

(e)Due Issuance. The Series B Preferred Stock to be delivered to Parent at the
Closing has been duly authorized and will be, when issued to Parent in
accordance with the terms hereof, validly issued, fully paid and nonassessable.

(f)Arm’s Length. Holdings acknowledges and agrees that Parent is acting solely
in the capacity of an arm’s length contractual counterparty to Holdings with
respect to the transactions contemplated hereby (including in connection with
determining the terms of the Rights Offering and the Equity Offering) and not as
a financial advisor or a fiduciary to or an agent of, Holdings. Additionally,
without derogating from or limiting the representations and warranties of
Holdings, Holdings is not relying on Parent for any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. Holdings acknowledges that
it has consulted its own advisors concerning such matters and is responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby.

6.Covenants.

(a)Filing of Certificate of Designation. Prior to the Closing, Holdings shall
cause the Certificate of Designation for the Series B Preferred Stock,
substantially in the form attached hereto as Annex A (the “Certificate of
Designation”), to be filed with the Secretary of State of the State of Delaware,
which Certificate of Designation shall be effective immediately upon acceptance
of such filing by the Secretary of State of the State of Delaware.

7.Right to Appoint an Observer Upon Nonpayment Events.

(a)Whenever dividends on any shares of Series B Preferred Stock shall not have
been declared and paid in full for four or more consecutive Dividend Periods (as
defined in the Certificate of Designation) (a “Nonpayment Event”), the holders
of Series B Preferred Stock issued hereunder shall be entitled to appoint one
(1) individual (the “Series B Observer”) as a non-voting observer to the Board
of Directors of Holdings (the “Board”). Any Series B Observer shall be entitled
to attend meetings of the Board and to receive all information provided to the

7

--------------------------------------------------------------------------------

members of the Board (including minutes of previous meetings of the Board);
provided, however, that (i) the Series B Observer shall not be entitled to vote
on any matter submitted to the Board or any of its committees nor to offer any
motions or resolutions to the Board or such committees; (ii) Holdings may
withhold information or materials from the Series B Observer and exclude such
Series B Observer from any meeting or portion thereof if (as determined by the
Board) access to such information or materials or attendance at such meeting
would (A) adversely affect the attorney-client or work product privilege between
Holdings and its counsel; or (B) result in a conflict of interest or is
otherwise required to avoid any disclosure that is restricted by any agreement
with another Person; and (iii) the Series B Observer shall be subject to the
same obligations as directors of the Board with respect to confidentiality,
conflicts of interest and misappropriation of corporate opportunities (and shall
provide, prior to attending any meetings or receiving any information or
materials, such agreements, undertakings or assurances to such effect as may be
requested by Holdings).

(b)If and when dividends have been paid (or declared and a sum sufficient for
payment thereof set aside) in full on the Series B Preferred Stock for at least
one Dividend Periods after a Nonpayment Event, then the right of the holders of
Series B Preferred Stock to appoint the Series B Observer shall cease (but
subject to reappointment in the case of any future Nonpayment Event pursuant to
this Section 7) and the number of Dividend Periods in which dividends have not
been declared and paid shall be reset to zero, and, if and when any rights of
holders of Series B Preferred Stock to appoint the Series B Observer shall have
ceased, the term of office of the Series B Observer shall immediately terminate.
In determining whether dividends have been paid following a Nonpayment Event,
Holdings may take account of any dividends it elects to pay for such a Dividend
Period after the regular Dividend Payment Date (as such term is defined in the
Certificate of Designations) for that period has passed.

8.Mandatory Redemption. To the extent Holdings is required to prepay any of the
senior secured notes (the “Senior Secured Notes”) issued to funds affiliated
with or managed by the Commitment Letter Parties pursuant to the Commitment
Letter, because Holdings or its subsidiaries (other than SGH Acquisition Holdco,
Inc. or any of its direct or indirect subsidiaries) has undertaken an issuance
of equity securities, then Holdings shall, pursuant to Section 7 of the
Certificate of Designation, redeem an amount of Series B Preferred Stock held by
Parent with a Liquidation Preference (as such term is defined in the Certificate
of Designation) equal to the portion of such funds raised that are required to
be used to prepay the Senior Secured Notes in accordance with their terms
multiplied by a fraction, the numerator of which is Liquidation Preference of
the Series B Preferred Stock issued to Parent pursuant to this Agreement that is
outstanding as of the date of issuance of such equity securities (the “Issuance
Date”), and the denominator of which is the sum of (x) the face value of the
Senior Secured Notes outstanding on the Issuance Date and any accrued but unpaid
interest thereon and (y) the Liquidation Preference of the Series B Preferred
Stock issued to Parent pursuant to this Agreement that is outstanding as of the
Issuance Date. Notice of such redemption shall be given reasonably concurrently
with prepayment of the Senior Secured Notes. For the avoidance of doubt, this
Section 8 shall not be deemed to apply to the Series B Preferred Stock issued
pursuant to the Purchase and Sale Agreement.

9.Termination.

8

--------------------------------------------------------------------------------

(a)This Agreement may be terminated and the transactions contemplated hereby may
be abandoned at any time prior to the Closing:

(i)by mutual written agreement of Parent and Holdings;

(ii)by Parent or Holdings if any Governmental Authority having competent
jurisdiction has issued a final, non-appealable order, decree, ruling or
injunction or taken any other Action permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement; and

(iii)automatically, if the Purchase and Sale Agreement shall have been
terminated in accordance with its terms.

(b)In the event of termination of this Agreement pursuant to Section 9(a), this
Agreement shall forthwith become null and void and have no effect, without any
liability on the part of any Party hereto; provided, however, the provisions of
this Section 9(b) and Section 10  hereof shall survive any termination of this
Agreement; provided, further, however that nothing contained herein shall
release any Party from liability for claims arising from fraud or willful breach
of this Agreement.

10.Miscellaneous.

(a)Notices. All notices, requests, claims, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed sent,
given and delivered (i) immediately if given by personal delivery, (ii) one (1)
day after deposit with an overnight delivery service, (iii) three (3) days after
deposit in the mail via registered or certified mail (return receipt requested)
to the Parties at the following addresses (or at such other address for a Party
as shall be specified by like notice) and (iv) upon confirmation of receipt if
given by electronic mail, facsimile or other customary means of electronic
communication as provided below:

if to Holdings, to:

Signature Group Holdings, Inc. 15301
Ventura Boulevard, Suite 400 Sherman
Oaks, California 91403 Attention: W.
Christopher Manderson, Esq.

Facsimile No.: (805) 823-1737

with a copy (which shall not constitute notice) to:

Crowell & Moring LLP

275 Battery Street, 23rd Floor
San Francisco, CA 94111
Attention: Murray A. Indick

Facsimile No.: (415) 986-2827

if to Parent to:

9

--------------------------------------------------------------------------------

Aleris Corporation

25825 Science Park Drive, Suite
400 Beachwood, Ohio 44122-7392
Attention: Christopher R. Clegg

Facsimile No.: (216) 910-3650

with a copy (which shall not constitute notice) to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Christopher Ewan

Facsimile No.: (212) 859-4000

or to such other address or facsimile number as any Party shall notify the other
Parties (as provided above) from time to time. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

(b)Amendments and Waivers.

(i)Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by Parent and Holdings, or in the case of a waiver, by the Party
against whom the waiver is to be effective.

(ii)No waiver, express or implied, by any Party to or of any breach or default
by any Party in the performance by such Party of its obligations hereunder shall
be deemed or construed to be a waiver to or of any other breach or default in
the performance by such Party of the same or any other obligations of such Party
hereunder. No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Law.

(c)Expenses. Regardless of whether the transactions provided for in this
Agreement are consummated, each Party shall pay its own expenses incident to
this Agreement and the transactions contemplated herein.

(d)Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.

(i)This Agreement, and all Actions (whether in contract or tort) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance hereof (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), shall be governed by and construed in accordance with

10

--------------------------------------------------------------------------------

the Laws of the State of New York, without regard to the choice of law or
conflicts of law principles thereof that could cause the application of the laws
of another state or jurisdiction. The Parties expressly waive any right they may
have, now or in the future, to demand or seek the application of a governing law
other than the Law of the State of New York.

(ii)Each of the Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court sitting in the State of New York in New York County, or if such
courts shall not have jurisdiction, the state courts of the State of New York
located in New York County, and any appellate court from any appeal thereof, in
any Action arising out of or relating to this Agreement or the transactions
contemplated hereby or thereby or for recognition or enforcement of any judgment
relating thereto, and each of the Parties hereby irrevocably and unconditionally
(i) agrees not to commence any such Action except in such courts, (ii) agrees
that any claim in respect of any such Action may be heard and determined in such
state courts or, to the extent permitted by Law, in such federal court, (iii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
Action in such state courts or such federal court and (iv) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such Action in such state courts or such federal court. Each of
the Parties agrees that a final judgment in any such Action shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Each Party irrevocably consents to service of
process in the manner provided for notices in Section 10(a). Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.

(iii) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10(d)(iii).

(e)Assignment; Successors and Assigns; No Third Party Beneficiaries. Except as
otherwise provided herein, this Agreement may not, without the prior written
consent of the other Parties, be assigned by operation of Law or otherwise, and
any attempted assignment shall be null and void. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective heirs, successors, permitted assigns and legal representatives.
No provision of this Agreement is intended to confer any rights, benefits,

11

--------------------------------------------------------------------------------

remedies or liabilities hereunder upon any Person other than the Parties and
their respective successors and assigns.

(f)Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party shall have received a counterpart hereof
signed by all of the other Parties. Until and unless each Party has received a
counterpart hereof signed by the other Parties, this Agreement shall have no
effect and no Party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication). The
exchange of a fully executed Agreement (in counterparts or otherwise) by
electronic transmission in .PDF or other equivalent format or by facsimile shall
be sufficient to bind the Parties to the terms and conditions of this Agreement.

(g)Entire Agreement. This Agreement, including the Annex attached thereto, and
the Purchase and Sale Agreement constitutes the entire agreement among the
Parties with respect to the matters covered hereby and supersedes all previous
written, oral or implied understandings among them with respect to such matters.

(h)Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

11.Specific Performance. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that any
breach of this Agreement would not be adequately compensated by monetary
damages. The Parties acknowledge and agree that, prior to the valid termination
of this Agreement pursuant to Section 9, each Party shall, in the event of any
breach or threatened breach by the other Party of any of its covenants or
agreements set forth in this Agreement, be entitled to equitable relief,
including an injunction or injunctions to prevent or restrain breaches or
threatened breaches of this Agreement, by the other Party, as applicable, and to
specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and agreements of the other under this Agreement.

12.Definitions. As used herein, the following terms have the following meanings:

(a)“Action” means any action, claim, suit, arbitration, investigation or
proceeding, in each case by or before any Governmental Authority.

12

--------------------------------------------------------------------------------

(b)“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have correlative
meanings.

(c)“Business Day” means a day other than Saturday, Sunday or other day on which
commercial banks in New York, New York, United States of America, are required
to or may be closed.

(d)“Governmental Authority” means (a) any national, federal, state, county,
municipal, local or foreign or supranational government, or other political
subdivision thereof, (b) any entity exercising executive, legislative, judicial,
regulatory, tribunal, taxing or administrative functions of or pertaining to
government, and (c) any arbitrator or arbitral body or panel, department,
ministry, instrumentality, agency, court, commission or body of competent
jurisdiction.

(e)“Law” means, with respect to any Person, any United States or foreign
federal, state or local law, constitution, treaty, convention, ordinance, code,
rule, regulation, statute, order, injunction, judgment, decree, ruling or other
similar requirement enacted, adopted or promulgated by a Governmental Authority
that is binding upon or applicable to such Person, as amended unless expressly
specified otherwise herein.

(f)“Person” means an individual, firm, corporation, partnership, limited
liability company, incorporated or unincorporated association, joint venture,
joint stock company, trust or other entity or organization of any kind,
including a Governmental Authority.

(g)“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

[Signature page follows]

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PARENT:

 

ALERIS CORPORATION

 

By:

/s/ Steven J. Demetriou

 

Name: Steven J. Demetriou

 

Title: Chairman & CEO

 

 

HOLDINGS:

 

SIGNATURE GROUP HOLDINGS, INC.

 

By:

/s/ Craig T. Bouchard

 

Name: Craig T. Bouchard

 

Title:   Chief Executive Officer

 

 